              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

ARLENE GOLDEN, et al.,

            Plaintiffs,             CIVIL ACTION NO. 3:18-cv-02425

            v.                      (SAPORITO, M.J.)

BRETHREN MUTUAL
INSURANCE COMPANY,

            Defendant.

                              ORDER

      AND NOW, this 24th day of October, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT the

defendant’s Rule 12(b)(6) motion to dismiss (Doc. 8) is DENIED. The

defendant shall file and serve its answer to the complaint within

fourteen (14) days after the date of this Order. See Fed. R. Civ. P.

12(a)(4).



                                     s/Joseph F. Saporito, Jr.
                                     JOSEPH F. SAPORITO, JR.
                                     United States Magistrate Judge
